DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2019 and 07/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In claim 1, line 1, insert “comprising” after “ system” and delete [in which]
In claim 2, line 2, insert “comprising” after “operation” and delete [wherein]
.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Examiner is unclear about the limitation “when the vehicle stops, the microprocessor having received a brake signal of the vehicle turns off the vehicle headlight by operating the control switch.” Is it once the vehicle has come to a stop/halt? Or once a brake signal is received? Or once both these conditions have occurred? The same applies also for the “microprocessor.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (US. Pub: 2017/0009948 A1) of record in view of ANONYMOUS: "Courtesy headlight dimmer-a unique application of "daytime running lights" for the Japanese market", RESEARCH DISCLOSURE, KENNETH MASON PUBLICATIONS, HAMPSHIRE, UK, GB, vol. 410, no. 7, 1 June 1998 (1998-06-01), XP0071 22832, ISSN: 0374-4353 of record. 
Regarding claim 1, Yagi discloses (in at least fig. 1) a vehicle headlight system comprising a filtering film (30) configured to absorb/block blue light (see figs. 2-5, 11-13) included in white light ([0054]) emitted from a vehicle headlight is adhered (see at least fig. 1).

Anonymous discloses a headlight dimmer for daytime running lights comprised of, in part, a sensor operates via an input signal regarding the accelerator, RPM, brake, or clutch of a vehicle, wherein: when the input signal is input from the sensor and transferred to a microprocessor, the input signal operates the vehicle headlight via a control switch coupled to the vehicle headlight; when the vehicle stops, the microprocessor having received a brake signal of the vehicle turns off the vehicle headlight by operating the control switch; and  when the vehicle starts, the microprocessor having received an accelerator signal of the vehicle turns on the vehicle headlight by operating the control switch in order to improve the headlight visibility. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the headlight structure of Anonymous in the headlight system of Yagi for the benefit of improving the headlight visibility. 

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (US. Pub: 2017/0009948 A1) of record in view of Cho et al. (KR:20160049101) of record. 
Regarding claim 2, Yagi discloses (in at least fig. 1) a vehicle headlight for improving visibility during operation (abstract) comprising: a filtering film (30) configured to absorb/block blue light included in white light ([0054]) is adhered.
 Yagi does not expressly disclose the filtering film comprises 25 to 90 parts by weight of an acrylic monomer, 4 to 30 parts by weight of a photoinitiator, 0.2 to 10 parts by weight of a leveling agent, and 3 to 15 parts by weight of a UV absorbent, based on 100 parts by weight of a urethane acrylate oligomer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the filter material of Cho in the headlight filter of Yagi in order to block blue light and to improve visibility of the headlight.
Regarding claim 3, Yagi as modified by Cho does not expressly disclose the photoinitiator is an O-hydroxy ketone.
However, Cho discloses (in at least claim 4) 4 to 30 parts by weight of a photoinitiator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using O-hydroxy ketone as the photoinitiator in the headlight of Yagi as modified by Cho, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. 
Regarding claim 4, Cho discloses the leveling agent is polyether-modified trisiloxane or a silicon-based  leveling agent (see paragraph [0017]). To improve the surface quality of the coated film so as to coat and spread evenly before curing ([0017]).
Regarding claim 5, Cho discloses ([0019]) the UV absorber is an ester-based UV absorber having a methoxyphenyl methylene group or a pentamethyl piperidinyl group.
Regarding claims 6 and 7, Yagi as modified by Cho does not expressly disclose the filtering film comprises: a liner configured to be adhered to a surface of the vehicle headlight;  a film base configured to be attached to a top surface of the liner; an adhesive configured to adhere the film base and the liner to each other; a top coating surface configured to be applied to a top surface of the film base; and a protective surface configured to be re-applied to a top surface of the top coating surface; further comprising a means configured to selectively lift and lower a lens including the filtering film in front of the vehicle headlight, wherein the vehicle headlight is covered with the lens.

Given the teaching of Yagi, it would have been obvious to ono of ordinary skill in the art before the effective filing date of the invention to modify the filtering film of Yagi with a liner that is configured to be adhered to a surface of the vehicle headlight; a film base configured to be attached to a top surface of the liner; an adhesive configured to adhere the film base and the liner to each other; a top coating surface configured to be applied to a top surface of the film base; and a protective surface configured to be re-applied to a top surface of the top coating surface; further comprising a means configured to selectively lift and lower a lens including the filtering film in front of the vehicle headlight, wherein the vehicle headlight is covered with the lens, since such modification would be within the knowledge of one of ordinary skill in the art.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875